NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 10-2488
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                   WALTER FIELDS,
                                         Appellant
                                    _____________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-09-cr-00109-001)
                      District Judge: Honorable Paul S. Diamond
                                    _____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 12, 2011

              Before: RENDELL, JORDAN and BARRY, Circuit Judges.

                          (Opinion Filed: September 12, 2011 )
                                    _____________

                               OPINION OF THE COURT
                                   _____________

RENDELL, Circuit Judge.

       Appellant Walter Fields (“Fields”) pled guilty and was sentenced in the Eastern

District of Pennsylvania for unlawful possession of a firearm. Pursuant to his plea

agreement, he reserved the right to appeal the denial of his motion to suppress physical

evidence that he possessed a gun. He is now exercising this right and challenges the
denial of his motion to suppress on two grounds: (1) the Court erred in denying his

motion on the grounds that the investigative detention was not elevated to the level of an

arrest and (2) the Court erred in holding that the inevitable discovery doctrine allowed the

seizure of the firearm to be consistent with the Fourth Amendment of the U.S.

Constitution. This Court reviews factual findings underlying a motion to suppress for

clear error and exercises plenary review over a district court’s application of the law to

those facts. United States v. Perez, 280 F.3d 318, 336 (3d Cir. 2002). We have appellate

jurisdiction pursuant to 28 U.S.C § 1291.

       On the evening of January 24, 2009, Officers Crawford, Czapor, and DeLaurentis

(“Officers”) were patrolling a high-crime area in a marked patrol car when they observed

Fields leave 3419 North A Street, an abandoned property which had been the subject of

several neighborhood complaints of drug dealing. The Officers got out of the car and

followed Fields who, upon seeing the Officers, began to flee. Officer Crawford caught

up to Fields in an alley after he fell facedown on the ground. Fields kept his hands

beneath the lower portion of his body and refused to show them. The Officers feared

Fields was trying to reach for a weapon or attempting to discard some object. After

unsuccessful attempts to get Fields’ arms free, Officer Czapor shocked Fields twice with

a taser. The Officers handcuffed him, lifted him to his feet, frisked him, and removed

him from the area before returning to the alley with a flashlight. Within a minute, Officer

Czapor found a Glock 22 handgun on the ground where Fields had fallen.




                                              2
         Fields was indicted by a grand jury for the possession of a firearm by a convicted

felon in violation of 18 U.S.C § 922(g).1 Fields moved to suppress the firearm, but the

Court denied his motion. He pled guilty pursuant to a plea agreement in which he

preserved his right to appeal from the District Court’s denial of his suppression motion.

On May 21, 2010, the District Court sentenced Fields to 120 months in prison, 3 years

supervised release, $1,600 fine, and a $100 special assessment. This appeal followed.

         Appellant raises two challenges to the denial of his motion to suppress as noted

above. As to the former question, the District Court concluded that the Officers did not

arrest Fields when they deployed the taser. Under the circumstances, the Officers acted

reasonably in subduing Fields so that they could conduct a Terry frisk and their actions

were “sufficiently limited in scope to satisfy the conditions of an investigatory stop,” thus

not developing into a de facto arrest. Florida v. Royer, 460 U.S. 491, 500 (1983).

Accordingly, the abandonment of the gun was the “fruit” of a lawful Terry stop and was,

therefore, admissible. See California v. Hodari D., 499 U.S. 621, 629 (1991).

         Under the U.S. Supreme Court decision in Terry v. Ohio, 392 U.S. 1 (1968), a

police officer may conduct a “brief, investigatory stop when the officer has a reasonable,

articulable suspicion that criminal activity is afoot,” without violating the Fourth

Amendment. Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (discussing Terry, 392 U.S.

1
    18 U.S.C. § 922(g)(1) provides:
         It shall be unlawful for any person -- who has been convicted in any court
         of, a crime punishable by imprisonment for a term exceeding one year; …
         to ship or transport in interstate or foreign commerce, or possess in or
         affecting commerce, any firearm or ammunition; or to receive any firearm
         or ammunition which has been shipped or transported in interstate or
         foreign commerce.

                                              3
at 30). In determining whether there is reasonable suspicion, we examine the totality of

the circumstances and consider both a “particularized and objective basis for suspecting

the particular person stopped of criminal activity” as well as, a trained officer’s

commonsense judgments and inferences about human behavior. United States v. Cortez,

449 U.S. 411, 417-18 (1981). Pertinent factors that an officer may consider include

whether the area is a high-crime area, a suspect’s nervous or evasive behavior, and flight

from police officers. Wardlow, 528 U.S. at 124.

       Fields argues that the gun was the result of an unlawful arrest, and should have

been suppressed. Fields does not dispute that the Officers had a reasonable suspicion of

criminal activity and were permitted to conduct an investigatory stop under Terry.

Rather, he argues that the use of the taser converted the stop into an arrest and the

Officers lacked probable cause, a standard that requires more information than that

needed to support reasonable suspicion.

       Terry stops are permitted so that police officers can ensure their own safety, along

with the safety of the public. Terry, 392 U.S. at 29. Here, the Officers responded to their

belief that Fields was reaching for a weapon. Their actions were consistent with the

actions of a reasonably prudent person under the belief that their own safety and the

safety of others was at risk. Use of physical force after less aggressive means were

unsuccessful did not elevate the stop into an arrest. Graham v. Connor, 490 U.S. 386,

396 (1989). (“the right to make an arrest or investigatory stop necessarily carries with it

the right to use some degree of physical coercion or threat thereof to effect it”). Under

the circumstances, the Officers had a reasonable suspicion and therefore attempted a


                                              4
Terry stop. Fields did not yield to the show of authority and created an environment

where the Officers felt threatened; therefore, the use of physical force was reasonable

under the objective reasonableness standard. Id. at 388. The Court did not err in denying

the motion to suppress on the grounds that the investigative detention was not elevated to

the level of an arrest.

       The second issue raised by Fields involves the Court’s alternative holding that the

recovery of the weapon would have passed constitutional muster under the inevitable

discovery doctrine. Under the that doctrine, “[i]f the prosecution can establish by a

preponderance of the evidence that the information ultimately or inevitably would have

been discovered by lawful means … then the deterrence rationale has so little basis that

the evidence should be received.” United States v. Vasquez De Reyes, 149 F.3d 192, 195

(3d Cir. 1998) (quotation omitted). Fields concedes in his argument that the Officers

were legally allowed to stop Fields and pat him down for their protection. If Fields had

cooperated, the gun would have been discovered during that investigation. Additionally,

the Officers believed Fields was trying to dispose of something in the alley; therefore, a

routine investigation of the alley would, and in this case did, lead to the discovery of the

weapon. Accordingly, under the inevitable discovery doctrine, the recovery of the

weapon was constitutional.

       In light of the above, we will affirm.




                                                5